Citation Nr: 1519909	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-24 466	)	DATE
	)
	)

On appeal from the Pension Management Center of the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to special monthly pension.  


REPRESENTATION

The Veteran represented by:    Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Pension Management Center of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Los Angeles, California, currently has jurisdiction of the file.

The Veteran originally requested a hearing before the Board.  In December 2013, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has end stage renal disease (ESRD) and has been awarded a monthly pension for ESRD with a 100 percent rating.  The Veteran asserts that he should also be awarded a special monthly pension for aid and attendance and/or because he is housebound.  See 38 C.F.R. § 3.351.  

Both the rating decision and the statement of the case refer to review of records from the Loma Linda VAMC and the Portland Oregon VAMC.  The record before the Board contains records from June 2008 to August 2012 from the Loma Linda VAMC.  There are no records in the file from the Portland Oregon VAMC for the period identified in the rating decision (January 2011 to March 2011).  Furthermore, the Veteran's attorney has reported that the Veteran returned to Portland, Oregon and received a kidney transplant in May 2013, arguing the Veteran is entitled to special monthly pension up until he received his transplanted kidney.  Thus, not only are the records from Portland missing, but also any records of care from August 2012 to May 2013 from Loma Linda.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

There is also documentation that the Veteran is receiving benefits from the Social Security Administration.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO should request the Social Security Records upon remand.

The file also contains a few documents from the State of California Department of Social Services and the County of San Bernardino, California indicating they have provided in home supportive services.  No attempt has been made to obtain these records and an attempt to obtain the records should be made as there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Loma Linda VAMC and associated outpatient clinics from August 2012 to the present and all VA medical records of treatment of the Veteran from the Portland, Oregon VAMC.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Request records from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits. 

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Ask the Veteran either to submit or to authorize VA to obtain the records of State of California Department of Social Services and the County of San Bernardino, California, Department of Aging and Adult Services.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

4.  After the development requested is completed, readjudicate the claim for special monthly pension.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




